Status of the Application
Receipt of the AFCP 2.0 Request, Response, and Amendment filed 10/19/2021 is acknowledged.
The status of the claims stands as follows:
Pending claims:				1 and 6-9
Withdrawn claims: 				None
Previously cancelled claims: 		2-5
Newly cancelled claims:			None
Amended claims: 				1 and 7
New claims: 					None
Claims currently under consideration:	1 and 6-9
Currently rejected claims:			1 and 6-9
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Harte (US 2010/0291265), in view of Fukazawa (JP3774868; attached translated copy used for citations), Villagran (WO 2006/133388; cited by applicant); and Huang (Huang, H.; Kokini, J.L., "Measurement of biaxial extensional viscosity of wheat flour doughs", September/October 1993, Journal of Rheology, 37(5), pages 879-891).
Regarding claim 1, Harte teaches a process for obtaining a homogenous (corresponding to consistent) dough (Abstract, [0048]) comprising: (a) mixing flour between 1-50% w/w of the dough ([0014]), starch between 1-25% w/w of the dough ([0019]), and additives 
However, Fukazawa teaches a process for making a bread dough comprising adding water at a temperature of 40-65°C to a dry mix (page 5, line 11 under section (1-1)) and mixing (corresponding to “chaos time” as interpreted by “kneading progresses at the time In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See MPEP § 2144.05 II.    As such, without showing unexpected results, the claimed biaxial resistance cannot be considered critical.  Additionally, Huang teaches that as protein content is increased in a protein-starch-water system, the magnitude of the elasticity (referred to as storage modulus) and viscosity (referred to as loss modulus) increases (page 880, paragraph 1) and therefore, biaxial resistance (corresponding to biaxial extensional viscosities) is affected by protein content (page 890, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have modified the process of Harte to include the water temperature and mixing speed and time as taught by Fukazawa.  Since Harte discloses that the dough is formed by mixing water and dry ingredients in a variable speed mixture that uses low speeds and that the dough can produce bread, but does not specify a mixing speed at which to make bread, a skilled practitioner would be motivated to consult an additional reference such as Fukazawa in order to determine a suitable speed at which to mix bread dough.  In consulting Fukazawa, the practitioner would find a mixing speed that falls within the claimed range and a water temperature that overlaps the claimed range, rendering them obvious.  Although Fukazawa utilizes wheat flour in the bread (page 2, paragraph 2) while Harte discourages the use of more than 2 ppm of wheat allergens ([0002]), Harte also discloses a mixture of oat, rice, and/or quinoa in addition to cornstarch as a replacement for wheat flour ([0013]) and the incorporation of xanthan gum to mimic the functionality of gluten from wheat ([0015]); these disclosures at least suggest that a practitioner would be motivated to consult references that utilize wheat flour and use a mixture that replaces wheat flour while mimicking its functionalities.  Furthermore, Harte teaches that typical 
It would have been obvious for a person of ordinary skill in the art to have modified the process of Harte to optimize biaxial resistance as taught by Villagran and Huang.  Since Harte incorporates dry and wet ingredients in the dough, but does not disclose a specific biaxial resistance, a skilled practitioner would be motivated to consult additional references such as Villagran and Huang in order to determine a suitable biaxial resistance.  Therefore, the claimed biaxial resistance is rendered obvious.
Regarding claim 6, 
Regarding claim 9, Harte teaches the invention as disclosed above in claim 1, including the dough is baked at a temperature of at least 149°C (corresponding to 300°F), which overlaps the claimed range ([0060]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harte (US 2010/0291265) in view of Fukazawa (JP3774868; attached translated copy used for citations), Villagran (WO 2006/133388; cited by applicant), and Huang (Huang, H.; Kokini, J.L., "Measurement of biaxial extensional viscosity of wheat flour doughs", September/October 1993, Journal of Rheology, 37(5), pages 879-891) as applied to claim 1 above, and further in view of and Staff (Staff, "The science of fermentation", June 18, 2015, Bakemag.com).
Regarding claim 7, the prior art teaches the process as disclosed above in claim 1, including humidity is a variable that can be modified, among others, by adjusting the ratio of wet to dry ingredients, the ratio of wet to dry ingredients would have been considered a result effective variable by one having ordinary skill in the art as decreased water content will result in a drier compositions (Villagran, page 13, paragraphs 3-4).  As such, without showing unexpected results, the claimed humidity cannot be considered critical.  Accordingly, one of ordinary skill in the art would have optimized, by routine experimentation, the ratio of wet to dry ingredients and protein content in the dough of Villagran to obtain the desired humidity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See MPEP § 2144.05 II.    As such, 
However, Staff teaches the pH of dough should be 4.0-6.0 (page 2, paragraph 2), which overlaps the claimed range.  
It would have been obvious for a person of ordinary skill in the art to have modified the process of Harte to result in a dough with the pH taught by Staff.  In the absence of information regarding the pH of dough, a skilled practitioner practicing the process of Harte would have consulted and incorporated the teaching of Staff which would result in the selection of a value within the claimed range and therefore render the claimed range to be obvious.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harte (US 2010/0291265) in view of Fukazawa (JP3774868; attached translated copy used for citations), Villagran (WO 2006/133388; cited by applicant), and Huang (Huang, H.; Kokini, J.L., "Measurement of biaxial extensional viscosity of wheat flour doughs", September/October 1993, Journal of Rheology, 37(5), pages 879-891) as applied to claim 1 above, and further in view of Cisamolo (WO 1997/025871; attached translated copy used for citations).
Regarding claim 8, 
However, Cisamolo teaches a laminated dough for puff pastry, cookies, and crackers (page 3, paragraph 9) wherein the laminated dough sheet has a thickness of 0.4-2 mm (page 7, paragraph 11), which falls within the claimed range.
It would have been obvious for a person of ordinary skill in the art to have modified the process of Harte to include laminating the dough into sheets with a thickness of 0.4-2 mm as taught by Cisamolo.  Since Harte teaches that the sheetable dough can be used to produce pastries, cookies, or crackers, but did not disclose specific details regarding the sheeting process to make this baked products, a skilled practitioner would be motivated to consult an additional reference such as Cisamolo in order to determine a suitable sheeting method.  Therefore the selection of a value of thickness within the overlapping range would be obvious.

Response to Arguments
Assertion of “Improper Final Office Action Status” by the Applicant: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant cited MPEP 706.07 as support for the assertion that the advisory action issued on March 16, 2021 raised new grounds for rejection making the original arguments moot.  Applicant argued that, since the entered amendments necessitated new grounds for rejection, the finality of the prior final office action issued on November 24, 2020 should be withdrawn (Applicant’s Remarks, page 4, paragraphs 3-4).
However, MPEP 706.07(a) states “[s]econd or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted 

Claim Rejections – 35 U.S.C. §103 of claims 1, 6, and 9 over Hart and Fukazawa; claim 7 over Harte, Fukazawa, Villagran, Huang, and Staff; and claim 8 over Harte, Fukazawa, and Cisamolo: Applicant’s Remarks have been fully considered and are considered unpersuasive.
Applicant stated that the baking composition disclosed in the Harte reference requires 0.01-0.3 w/w% of a binder and, according to claim 1 and [0019] of the present Specification, the claimed additives do not include a binder and even less, one selected from xanthan gum, guar gum, locust bean gum, inulin, gum Arabic, cellulose, carboxymethylcellulose, and methylcellulose.  Applicant added that the starch in the composition of Harte is present in a range of 1-25% w/w, which is much lower than the amount recited in claim 1 (Applicant’s Remarks, page 8, paragraph 1).
However, Examiner points out that the present claims do not exclude binders from the composition.  Examiner also points out that the content of flour, starch, and additives recited in step (a) of claim 1 are reported as content on a dry basis, meaning without the addition of water.  Since Harte teaches that the water content of its disclosed dough is 10-50% w/w of the dough ([0028]), the contents of the flour, starch, and additives ([0014], [0019], [0029]) on a dry basis are 1.1-100% w/w, 1.1-50% w/w, and 0.56-25% w/w, respectively, which overlap the claimed content ranges.  Therefore, the composition taught by Harte comprising binders and contents of flour, starch, and additives on a dry basis read on the present claims.
Applicant stated that the Fukazawa reference does not include 30-50% starch in its composition and teaches that only a portion between 5-40% of the total flour wheat amount is mixed with hot water and the remaining flour is added in a different step whereas in claim 1, all the flour is mixed with the water in the same step.  Applicant argued that Fukazawa concludes that the addition of hot water is not enough to promote gelatinization and lowering of molecular weight of the starch present in the flour which implies that its main teaching of just adding hot water to dry ingredients and then mixing/kneading is not sufficient for achieving the expected results.  Applicant stated that the method of claim 1 does not result from the direct combination of Harte and Fukazawa and that a person of ordinary skill would heat the mixing vessel during the kneading process to avoid temperature drops in the process disclosed in Harte, which is a feature not recited in claim 1 (Applicant’s Remarks, page 8, paragraph 2- page 10, paragraph 2).
However, Fukazawa is cited in regard to its teaching of water temperature and mixing speed, not in regard to its teaching of the dough composition or mixing steps.  The present claims do not exclude heating of the mixing vessel and do not mention a mixing temperature at all.  Therefore, the heating of the mixing vessel in the process of Fukazawa reads on the claims.  
Applicant pointed to the Declaration in which the inventor provides additional experimental tests using the claimed process and the conditions taught in Fukazawa seeking to compare the effect of process conditions in dough formation, and determining if the resulting dough has the biaxial strength of 450-550 kPa recited in claim 1.  The Declaration explained that the biaxial strength of 450-550 kPa ensures that all ingredients have been completely incorporated in the dough and such a range is achieved by Example 
However, it is noted that the present claims recite a biaxial resistance of 410-550 kPa, not 450-550 kPa as stated throughout the Applicant’s Remarks.  It is also noted that the claimed biaxial resistance is for the homogenous dough obtained after mixing, not for the composition as it is being mixed (i.e. “the homogenous dough obtained in b) has a biaxial resistance between 410-550 kPa”).  Therefore, the measurement of biaxial resistance as the composition is being mixed to form the homogenous dough in the comparative examples in the Declaration does not support the claims.  In regard to the comparative examples of the Declaration, the mixing conditions given for Example 1 of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Applicant then stated that the claimed invention has an unexpected structure which makes it non-obvious in light of the prior art and due to this surprising effect, a skilled practitioner would not have found direct motivation leading to the claimed process.  Applicant argued that the skilled practitioner seeking to obtain a dough with the claimed biaxial resistance and guided by the teachings of the prior art would not have found motivation to (i) increase the amounts of flour and starch in the composition of Harte; (ii) remove the binder component of Harte; (iii) add the water to the complete dry mix, instead of adding it to only a portion of the flour; and (iv) remove the heat in the mixing vessel during the kneading process instead of maintaining the heat as taught by Fukazawa.  Applicant then argued that the Villagran reference teaching that a pre-gelatinization or gelatinization step of the starch is needed to guarantee certain textural qualities and does not teach the step of adding water between 35-90°C and mixing at a speed of 20-30 rpm for 4-8 minutes until a homogenous dough is obtained.  Applicant stated that the Huang, Staff, Cisamolo references also do not remedy the deficiencies of the Harte, Fukazawa, or Villagran references.  Applicant concluded that the prior art does not suggest all limitations of the claims and therefore, non-obviousness of the claimed method should be acknowledged (Applicant’s Remarks, page 11, paragraph 3- page 13, paragraph 2).
However, as discussed above, the flour and starch contents of Harte fall within the claimed ranges; the claims do not exclude binders from the homogenous dough; and the claims do not exclude heating of the mixing vessel during the mixing process or require any particular mixing temperature at all.  In reference to the addition of water to the total amount of dry mix, this step is known and practiced in the art as disclosed by Harte 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791